DETAILED ACTION
This Office Action is in response to the original application filed on 09/22/2020. Claims 1-20 are pending, of which, claims 1 and 11 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on 09/22/2020 are accepted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarda et al. (U.S. Pub. No. 2019/0220527), hereinafter Sarda, in view of Chinthekindi et al. (U.S. Pub. No. 11,093,387), hereinafter Chinthekindi.
 
Regarding independent claim 1, Sarda teaches a method comprising: storing, on a storage computing device including one or more storage devices, a logical storage unit by allocating first segments of storage on the one or more storage devices to the logical storage unit; (Sarda, Fig. 1 and [0029], discloses client system is connected to an on-premise data source (e.g., a storage device or server) that includes a data set that is modified on an ongoing basis at customer site.)
creating, on the storage computing device, a first snapshot of the logical storage unit by associating segments of storage allocated to the one or more storage devices upon creation of the first snapshot with a first snapshot identifier; (Sarda, Fig. 2 and [0041] and [0043], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data block of the snapshot has associated metadata, including an identifier of the current snapshot.)
receiving, on the storage computing device, a first instruction to create an off-premise backup for the first snapshot identifier; and in response to the first instruction: copying, by the storage computing device, data from the first segments of storage to second segments of storage on a remote backup storage system; (Sarda, Fig. 2 and [0041]-[0046], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data blocks and associated metadata, including an identifier of the current snapshot and identifiers of the data blocks, are written to cloud/object storage as new data objects.)
However, Sarda does not explicitly teach releasing, by the storage computing device, the first segments of storage to be overwritten; and
retaining, by the storage computing device in the one or more storage devices, first metadata referencing the first snapshot identifier and the data sufficient to identify the second segments of storage.
On the other hand, Chinthekindi teaches releasing, by the storage computing device, the first segments of storage to be overwritten; (Chinthekindi, C7L37-44, discloses local primary storage stores individual data segments which the garbage collector can clean the local storage by deleting any dead data segments. A backup/restore application can reduce local storage costs by transmitting a group of data segments as an individual transmission object to be stored in remote secondary storage for long-term retention.) and
retaining, by the storage computing device in the one or more storage devices, first metadata referencing the first snapshot identifier and the data sufficient to identify the second segments of storage. (Chinthekindi, C7L44-50, discloses the backup/restore application can store a local copy of the metadata for the group of data segments that is stored remotely.) 
The backup/restore application to remote secondary storage of Chinthekindi can be the snapshot to cloud storage of Sarda. The metadata of Chinthekindi can be the metadata of Sarda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of garbage collection of Chinthekindi because both address the same field of backup/archiving management systems and by incorporating Chinthekindi into Sarda provides the archive management system with releasing segments on the storage computing device to be overwritten while still being able to reference the segments on the remote storage.
One of ordinary skill in the art would be motivated to do so as to provide a garbage collector cleaning the newer containers in the cleaning range before cleaning the older containers in the cleaning range is more likely to reclaim some of the storage space occupied by older containers, which would have otherwise remain inefficiently allocated, as taught by Chinthekindi C6L65-C7L2.
 
Regarding claim 2, Sarda, in view of Chinthekindi, teaches the method of claim 1, further comprising: assigning, by the storage computing device, first identifiers to the first segments of storage allocated to the logical storage unit; associating, by the storage computing device, the first identifiers with the second segments of storage on the remote backup storage system; and recording the first identifiers in the first metadata. (Sarda, [0031], discloses archive management agent can receive incremental point-in-time images (i.e., snapshots) of data set from data source, package each snapshot into an efficient object format comprising one or more new data objects and one or more new metadata objects, and upload the objects in a streaming fashion to cloud/object storage. Sarda, Fig. 2 and [0041]-[0046], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data blocks and associated metadata, including an identifier of the current snapshot and identifiers of the data blocks, are written to cloud/object storage as new data objects. In combination, Chinthekindi, C7L44-50, discloses the backup/restore application can store a local copy of the metadata for the group of data segments that is stored remotely.)
Claim 12 recites substantially the same limitations as claim 2, and is rejected for substantially the same reasons.
 
Regarding claim 3, Sarda, in view of Chinthekindi, teaches the method of claim 2, further comprising: creating, by the storage computing device, a second snapshot of the logical storage unit subsequent to creating the first snapshot, the second snapshot having a second snapshot identifier; (Sarda, [0031], discloses archive management agent can receive incremental point-in-time images (i.e., snapshots) of data set from data source, package each snapshot into an efficient object format comprising one or more new data objects and one or more new metadata objects, and upload the objects in a streaming fashion to cloud/object storage. Sarda, Fig. 2 and [0041] and [0043], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data blocks of the snapshot has associated metadata, including an identifier of the current snapshot. Examiner interprets that each incremental snapshot has its own snapshot identifier.)
allocating, by the storage computing device, second segments of storage on the one or more storage devices to the logical storage unit and associating the second segments of storage with the second snapshot identifier; assigning, by the storage computing device, second identifiers to the second segments of storage allocated to the logical storage unit; (Sarda, Fig. 1 and [0029], discloses client system is connected to an on-premise data source (e.g., a storage device or server) that includes a data set that is modified on an ongoing basis at customer site. Sarda, [0031], discloses archive management agent can receive incremental point-in-time images (i.e., snapshots) of data set from data source, package each snapshot into an efficient object format comprising one or more new data objects and one or more new metadata objects, and upload the objects in a streaming fashion to cloud/object storage. Sarda, Fig. 2 and [0041] and [0043], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data blocks of the snapshot has associated metadata, including an identifier of the current snapshot and identifiers of the data blocks. Examiner interprets that incremental snapshot of data set from data source comprising one or more new data objects and new metadata objects to be segments of storage allocated and associated with the snapshot identifier.)
receiving, by the storage computing device, a second instruction to create an off-premise backup for the second snapshot identifier; evaluating, by the storage computing device, the first metadata; determining, by the storage computing device, that the data corresponding to the first identifiers has already been copied to the remote backup storage system; and in response to determining that the data corresponding to the first identifiers has already been copied to the remote backup storage system, copying only data stored in the second segments associated with the second identifiers. (Sarda, [0031] and [0038], discloses archive management agent can receive incremental point-in-time images (i.e., snapshots) of data set from data source, package each snapshot into an efficient object format comprising one or more new data objects and one or more new metadata objects, and upload the  only new data and metadata objects to cloud/object storage for each snapshot, existing objects in cloud/object storage do not need to be modified. Sarda, Fig. 2 and [0041]-[0046], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data blocks and associated metadata, including an identifier of the current snapshot and identifiers of the data blocks, are written to cloud/object storage as new data objects.)
Claim 13 recites substantially the same limitations as claim 3, and is rejected for substantially the same reasons.
 
Regarding claim 6, Sarda, in view of Chinthekindi, teaches the method of claim 2, further comprising: creating, by the storage computing device, a second snapshot of the logical storage unit prior to creating the first snapshot, the second snapshot having a second snapshot identifier; (Sarda, [0031], discloses archive management agent can receive incremental point-in-time images (i.e., snapshots) of data set from data source, package each snapshot into an efficient object format comprising one or more new data objects and one or more new metadata objects, and upload the objects in a streaming fashion to cloud/object storage. Sarda, Fig. 2 and [0041] and [0043], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data blocks of the snapshot has associated metadata, including an identifier of the current snapshot. Examiner interprets that each incremental snapshot has its own snapshot identifier.)
allocating, by the storage computing device, second segments of storage on the one or more storage devices to the logical storage unit and associating the second segments of storage with the second snapshot identifier; assigning, by the storage computing device, second identifiers to the second segments of storage allocated to the logical storage unit; (Sarda, Fig. 1 and [0029], discloses client system is connected to an on-premise data source (e.g., a storage device or server) that includes a data set that is modified on an ongoing basis at customer site. Sarda, [0031], discloses archive management agent can receive incremental point-in-time images (i.e., snapshots) of data set from data source, package each snapshot into an efficient object format comprising one or more new data objects and one or more new metadata objects, and upload the objects in a streaming fashion to cloud/object storage. Sarda, Fig. 2 and [0041] and [0043], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data blocks of the snapshot has associated metadata, including an identifier of the current snapshot and identifiers of the data blocks. Examiner interprets that incremental snapshot of data set from data source comprising one or more new data objects and new metadata objects to be segments of storage allocated and associated with the snapshot identifier.) and
in response to the first instruction to create an off-premise backup for first second snapshot identifier: determining, by the storage computing device, that data corresponding to the second identifiers has not been copied to the remote backup storage system; and in response to determining that the data corresponding to the second identifiers has not been copied to the remote backup storage system, copying, by the storage computing device, the data corresponding to the second identifiers to the remote backup storage system. (Sarda, [0031] and [0038], discloses archive management agent can receive incremental point-in-time images (i.e., snapshots) of data set from data source, package each snapshot into an efficient object format comprising one or more new data objects and one or more new metadata objects, and upload the only new data and metadata objects to cloud/object storage for each snapshot, existing objects in cloud/object storage do not need to be modified. Sarda, Fig. 2 and [0041]-[0046], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data blocks and associated metadata, including an identifier of the current snapshot and identifiers of the data blocks, are written to cloud/object storage as new data objects.)
Claim 16 recites substantially the same limitations as claim 6, and is rejected for substantially the same reasons.
 
Regarding claim 7, Sarda, in view of Chinthekindi, teaches the method of claim 1, further comprising: receiving, by the storage computing device, a second instruction to restore the first snapshot identifier; (Sarda, Fig. 7 and [0063], discloses archive management agent can receive a request to restore data set with respect to a particular snapshot in cloud/object storage.)
evaluating, by the storage computing device, the first metadata; identifying, by the storage computing device, the data corresponding to the first segments on the remote backup storage system from the first metadata; (Sarda, Fig. 7 and [0063]-[0064], discloses archive management agent can receive a request to restore data set with respect to a particular snapshot in cloud/object storage and can determine a hierarchy of snapshots needed to restore the particular snapshot by traversing a locally cached copy of the snapshot metadata and identifying all of the snapshots that include data blocks referred to by the particular snapshot being restored.)
retrieving, by the storage computing device, the data corresponding to the first segments of storage from the remote backup storage system; and storing, by the storage computing device, the data corresponding to the first segments of storage in third segments of storage on the one or more storage devices. (Sarda, Fig. 7 and [0064]-[0065], discloses archive management agent can retrieve all of the metadata objects for from cloud/object storage by traversing and retrieving all of the metadata objects for each snapshot of the hierarchy of snapshots needed to restore the particular snapshot .)
Claim 17 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.
 
Regarding claim 8, Sarda, in view of Chinthekindi, teaches the method of claim 7, further comprising, in response to the second instruction to restore the first snapshot identifier: (Sarda, Fig. 7 and [0063], discloses archive management agent can receive a request to restore data set with respect to a particular snapshot in cloud/object storage.)
evaluating, by the storage computing device, second metadata for a second snapshot identifier associated with the logical storage unit, the second snapshot identifier corresponding to a second snapshot created prior to creating the first snapshot; (Sarda, Fig. 7 and [0063]-[0064], discloses archive management agent can receive a request to restore data set with respect to a particular snapshot in cloud/object storage and can determine a hierarchy of snapshots needed to restore the particular snapshot by traversing a locally cached copy of the snapshot metadata and identifying all of the snapshots that include data blocks referred to by the particular snapshot being restored.)
determining, by the storage computing device, that the second metadata indicates that data corresponding to fourth segments of storage of the second snapshot has been copied to the remote backup storage system; and in response to determining that the second metadata indicates that the data corresponding to the fourth segments of storage of the second snapshot has been copied to the remote backup storage system: retrieving, by the storage computing device, the data corresponding to the fourth segments of storage from the remote backup storage system; and storing, by the storage computing device, the data corresponding to the fourth segments of storage in fifth segments of storage on the one or more storage devices. (Sarda, Fig. 7 and [0064]-[0065], discloses archive management agent can retrieve all of the metadata objects for from cloud/object storage by traversing and retrieving all of the metadata objects for each snapshot of the hierarchy of snapshots needed to restore the particular snapshot .)
Claim 18 recites substantially the same limitations as claim 8, and is rejected for substantially the same reasons.
 
Regarding claim 10, Sarda, in view of Chinthekindi, teaches the method of claim 1, further comprising one of: labeling the second segments of storage on the remote backup storage system as corresponding to the first snapshot identifier; and storing at least a portion of the first metadata on the remote backup storage system as second metadata, the second metadata referencing the second segments of storage. (Sarda, Fig. 2 and [0041]-[0046], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data blocks and associated metadata, including an identifier of the current snapshot and identifiers of the data blocks, are written to cloud/object storage as new data objects.)
Claim 20 recites substantially the same limitations as claim 10, and is rejected for substantially the same reasons.
 
Regarding independent claim 11, Sarda teaches a system comprising: one or more processing devices; one or more storage devices coupled to the one or more processing devices; and one or more memory devices coupled to the one or more processing devices, the one or more memory devices storing executable code, that, when executed by the one or more processing devices, causes the one or more processing devices to: (Sarda, [0096]-[0097], discloses computer systems with processors and non-transitory computer readable storage media with computer programs.)
store a logical storage unit by allocating first segments of storage on the one or more storage devices to the logical storage unit; (Sarda, Fig. 1 and [0029], discloses client system is connected to an on-premise data source (e.g., a storage device or server) that includes a data set that is modified on an ongoing basis at customer site.)
create a first snapshot of the logical storage unit by associating segments of storage allocated to the one or more storage devices upon creation of the first snapshot with a first snapshot identifier; (Sarda, Fig. 2 and [0041] and [0043], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data block of the snapshot has associated metadata, including an identifier of the current snapshot.)
receive a first instruction to create an off-premise backup for the first snapshot identifier; and in response to the first instruction: copy data from the first segments of storage to second segments of storage on a remote backup storage system; (Sarda, Fig. 2 and [0041]-[0046], discloses receive from data source a snapshot of data set to be uploaded to cloud/object storage where data blocks and associated metadata, including an identifier of the current snapshot and identifiers of the data blocks, are written to cloud/object storage as new data objects.)
However, Sarda does not explicitly teach release the first segments of storage to be overwritten; and
retain in the one or more storage devices, first metadata referencing the first snapshot identifier and data sufficient to identify the second segments of storage.
On the other hand, Chinthekindi teaches release the first segments of storage to be overwritten; (Chinthekindi, C7L37-44, discloses local primary storage stores individual data segments which the garbage collector can clean the local storage by deleting any dead data segments. A backup/restore application can reduce local storage costs by transmitting a group of data segments as an individual transmission object to be stored in remote secondary storage for long-term retention.) and
retain in the one or more storage devices, first metadata referencing the first snapshot identifier and data sufficient to identify the second segments of storage. (Chinthekindi, C7L44-50, discloses the backup/restore application can store a local copy of the metadata for the group of data segments that is stored remotely.) 
The backup/restore application to remote secondary storage of Chinthekindi can be the snapshot to cloud storage of Sarda. The metadata of Chinthekindi can be the metadata of Sarda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of garbage collection of Chinthekindi because both address the same field of backup/archiving management systems and by incorporating Chinthekindi into Sarda provides the archive management system with releasing segments on the storage computing device to be overwritten while still being able to reference the segments on the remote storage.
One of ordinary skill in the art would be motivated to do so as to provide a garbage collector cleaning the newer containers in the cleaning range before cleaning the older containers in the cleaning range is more likely to reclaim some of the storage space occupied by older containers, which would have otherwise remain inefficiently allocated, as taught by Chinthekindi C6L65-C7L2.
  
 
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarda, in view of Chinthekindi, and further in view of O'Hare et al. (U.S. Pub. No. 2016/0150047), hereinafter O'Hare.
 
Regarding claim 4, Sarda, in view of Chinthekindi, teaches all the limitations as set forth in the rejection of claim 4 above. However, Sarda, in view of Chinthekindi, does not explicitly teach the method of claim 3, further comprising assigning the first identifiers and the second identifiers such that each identifier of the first and second identifiers is larger than a previously assigned identifier of the first and second identifiers. (O'Hare, [0007], discloses generating, using a device mapper module, one or more sequential identifiers for a subset of data blocks generated from data, and updating a block map for the one or more cluster blocks to associate the sequential identifiers with the data.)
O'Hare [0157] discloses cloud-based storage devices that may act as a remote archive or backup storage. The cloud-based storage that may act as a remote archive or backup storage of O'Hare can be the snapshot cloud storage of Sarda. The data blocks of O'Hare can be the segments of Sarda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of sequential identifiers and block maps of O'Hare to provide the archive management system with a segment map that maps incremented segment identifiers of segments to the logical storage units.
One of ordinary skill in the art would be motivated to do so as to help to reduce overhead costs without tying up memory and network resources fetching excess data that is unlikely to be needed, as taught by O'Hare [0006].
Claim 14 recites substantially the same limitations as claim 4, and is rejected for substantially the same reasons.
 
Regarding claim 5, Sarda, in view of Chinthekindi and O'Hare, teaches the method of claim 4, further comprising: maintaining, by the storage computing device, a segment map that maps the first and second segments of storage to the logical storage unit and to the first and second identifiers. (O'Hare, [0007], discloses generating, using a device mapper module, one or more sequential identifiers for a subset of data blocks generated from data, and updating a block map for the one or more cluster blocks to associate the sequential identifiers with the data.)
Claim 15 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
  
 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarda, in view of Chinthekindi, and further in view of Bruck et al. (U.S. Pat. No. 10,922,303), hereinafter Bruck.
 
Regarding claim 9, Sarda, in view of Chinthekindi, teaches all the limitations as set forth in the rejection of claim 1 above. However, Sarda, in view of Chinthekindi, does not explicitly teach the method of claim 1, wherein the first metadata includes a time of creation of the off-premise backup of the first snapshot.
On the other hand, Bruck teaches wherein the first metadata includes a time of creation of the off-premise backup of the first snapshot. (Bruck, C5L16-24, discloses metadata resulting from an export operation may include any information about the backup operation for the data (e.g., the time is was requested, by whom it was requested, the time at which it finished, and/or an indication of whether it was copied to other regions).)
The backups of Bruck can be the snapshots of Sarda. The metadata of Bruck can be the metadata of Sarda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of backup metadata of Bruck because both address the same field of backup/archiving management systems and by incorporating Bruck into Sarda provides the archive management system with metadata that includes a time of creation of the off-premise backup of the snapshot.
One of ordinary skill in the art would be motivated to do so as to provide operations performed to validate an export file may be performed on a utility storage device without impacting I/O performance of other storage devices of the node hosting replicas of active client databases, as taught by Bruck C5L2-6.
Claim 19 recites substantially the same limitations as claim 9, and is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165